Citation Nr: 0503790	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from May 1950 to September 
1950 and from September 1959 to October 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This was case was previously before 
the Board in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The March 2004 letter 
does not outline the duties of the VA under VCAA.  Therefore, 
a remand to the RO is required in order to correct this 
deficiency.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The veteran is seeking entitlement to service connection for 
a hiatal hernia.  The Board notes that the service medical 
records provide evidence of treatment for a hiatal hernia in 
January 1970, November 1976, and August 1978.  However, post-
service medical records appear inconclusive as to whether has 
a current hiatal hernia condition.  Accordingly, the Board 
finds that the a VA examination would be helpful in the 
adjudication of the claim.

The veteran is also seeking an increased initial evaluation 
for his service-connected hypertension, currently rated as 10 
percent disabling.  The Board notes that the most recent VA 
examination was in September 2000 and that the claims folder 
was not available for review at that time.  Moreover, the 
veteran claims that he his entitled to a higher initial 
disability evaluation because his hypertension is not 
controlled.  In light of the foregoing, the Board finds that 
a remand is necessary in order to schedule the veteran for an 
additional VA medical examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claims and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for hypertension and 
hiatal hernia.  All records so received 
should be associated with the claims 
folder.

4.  With respect to his claim for service 
connection for a hiatal hernia, the RO 
should make arrangements to schedule the 
veteran for an appropriate examination.  
The claim folder must be made available 
to the VA medical examiner for review in 
conjunction with the examination.

The VA examiner should assess whether or 
not the veteran has a current hiatal 
hernia disorder.  Additionally, he should 
provide opinions on the nature and 
etiology of any current hiatal hernia 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary should be conducted.   Relevant 
portions of the claims file should be 
reviewed in conjunction with the 
examination.  A written rationale must be 
provided for all opinions.  The following 
questions should be addressed:
 
	i) Does the veteran currently have a 
hiatal hernia?
ii) If the veteran currently has a 
hiatal hernia, what is the most 
likely etiology of the veteran's 
hiatal hernia disorder?
iii) If the veteran currently has a 
hiatal hernia, what is the most 
likely date of onset of the 
veteran's hiatal hernia disorder?  
iii) If the veteran currently has a 
hiatal hernia, is it at least as 
likely as not that the veteran's 
hiatal hernia disorder is 
etiologically related to any injury 
or disease in service?  

5.  With respect to his claim for an 
increased disability rating for 
hypertension, the veteran should be 
afforded the appropriate examination to 
assess the severity of his current 
condition.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.   

6.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



